DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Applicant argued on page 8 of the Remark that Jung et al. does not disclose after determining the handover message indicates an RLC is to be reestablished, the Ue re-establishes the RLC entity.
Examiner does not agree because fig.8 describes a Ue receives handover message from a target BS (see step 5; col.9; lines 25-33). The handover message includes RLC, PDCP configurations and UE identity (see col.9; lines 52-56). In col.10; lines 1-15; the Ue reestablishes RLC, PDCP configurations based on the configurations described in the handover message. The handover message includes RRC.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 31-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung etal. (US Pat. 8,724,568).
In claims 31,32,33,34,35,36 Jung et al. discloses a User Equipment (UE), comprising: receiving circuitry configured to receive a radio resource control (RRC) message from a base station (see fig.8; step 5; col.9; lines 30-34 and fig.9, col.10; lines 3-13; the Ue receives a handover message including radio resource control RRC configuration from a serving/target BS); and processing circuitry configured to reestablish a Radio Link Control (RLC) entity, after determining that the RRC message indicates that the RLC entity is to be established (the handover command includes RLC configuration, PDCP configuration, UE identity (see fig.9; col.9; lines 52-57). The Ue after receiving the handover message that includes RLC, PDCP configurations as shown in col.9; lines 52-57; re-establishes a Packet data convergence protocol ( PDCP) entity and a radio link control ( RLC) entity (see col.10; lines 3-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sammour et al. ( US Pub.2009/0149189);
Wu ( US Pub.2010/0232376);
Kim et al. (US Pub.2015/0215987).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/HANH N NGUYEN/Primary Examiner, Art Unit 2413